DETAILED ACTION

Status of Claims


Claims 1-20 are currently pending and have been examined in this application.  This communication, along with FAI step 1, forms the first action on the merits under the First Action Interview Pilot. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure is listed on the enclosed PTO-892.	

	
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/11/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections

Claims 9-10 are objected to as being dependent upon a rejected base claim, but would potentially withdraw the 103 if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 9-10 are non-obvious (in combination with the intervening claims) as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.


Claim 9. 

The method of claim 6, further comprising: transferring, with at least one processor, a transaction amount of the payment transaction from the first lender system to an issuer system associated with a customer account of the customer; communicating, with at least one processor to the issuer system, a third authorization request for the payment transaction; and before communicating the second authorization response, receiving, with at least one processor from the issuer system, a third authorization response indicating approval of the payment transaction.  

Claim 10. 

The method of claim 9, further comprising: settling, with at least one processor, periodic payments between the issuer system and the first lender system.

The closest prior art of record includes: 

Desilva (US 20170323280) provides a method and system for facilitating installments in an electronic transaction through the creation and processing of installments in place of an
electronic transaction for a small business or consumer at an issuing financial institution.

Steenbeek (US 20190188789) provides a method and system for servicing and cofounding of installments through the identification and application of an agreement between a merchant and issuer of a transaction account for enabling a proposed transaction to be converted into an installment under terms of the agreement. 

Abela (US 20170270604) teaches the pre-approval of a payment transaction by an issuing financial institution for processing as an installment and the flagging of the transaction as such during processing without requiring modification to existing point of sale systems.

Alvarez (US 20160071102) enables a retailer to offer financing from multiple lenders and
process the financing in a manner similar to processing a credit card transaction.


	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of (additional elements emphasized in bold): 


communicating, with at least one processor to a customer device, installment payment data associated with a plurality of installment payment options; receiving, with at least one processor from a merchant system, a first authorization request for a payment transaction of the customer device, the first authorization request comprising at least one field comprising first installment payment data associated with a first installment payment option of the plurality of installment payment options; determining, with at least one processor, a first lender system associated with the first installment payment option based on the first installment payment data; communicating, with at least one processor to the first lender system, a second authorization request comprising the first installment payment data; receiving, with at least one processor from the first lender system, a first authorization response indicating approval of the first installment payment option for the payment transaction; and communicating, with at least one processor to the merchant system, a second authorization response indicating approval of the payment transaction.  



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interactions) of providing installment payment options for a payment transaction.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The processor, device and systems in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 2 – mobile payment application – which is just a computer tool used to further implement the abstract idea, and the payment token - which is mere data representation, Claim 6 – payment token - which is mere data representation) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Desilva (US 20170323280) in view of Steenbeek (US 20190188789).


Claim 1. 


Desilva teaches the following limitations:


communicating, with at least one processor to a customer device, installment payment data associated with a plurality of installment payment options; 


(Desilva – [abstract] receiving an installment request, the request including the transaction identifier and installment options; [0015] FIG. 5 is a diagram illustrating a graphical user interface for the selection of payment options including the conversion of The mobile computing device 400 may also display one or more installment options or terms, which may be used by the user in selecting one or more installment options or terms for use in the creation of the converted installment transaction.


    PNG
    media_image1.png
    731
    565
    media_image1.png
    Greyscale




receiving, with at least one processor from a merchant system, a first authorization request for a payment transaction with a customer of the customer device, the first authorization request comprising at least one field comprising first installment payment data associated with a first installment payment option of the plurality of installment payment options; 


(Desilva – [0041] The processing server 102 may replace the transaction record corresponding to the original payment transaction with the plurality of transaction records generated for the installment. [0083] the installment generation module 216 of the processing server 102 may generate installment records. Each installment record may be a transaction record 212 associated with an installment payment to be made that comprises the converted installment, and may include at least the installment amount, the transaction identifier, and a payment date. The payment data may be based on the transaction date and/or due date included in the authorization response, as well as a number of installments, installment period, and/ or total payment period as calculated in the installment terms for the installment or included in installment options in the installment request. [0100] The payment card may be presented by the consumer 804 via providing the physical card to the merchant 806, electronically transmitting ( e.g., via near field communication, wireless transmission, or other suitable electronic transmission type and protocol) payment details for the payment card, or initiating transmission of payment details to the merchant 806 via a third party. [0102] In step 826, the merchant 806 may electronically transmit a data signal superimposed with transaction data to a gateway processor 808. [0106] In step 834, the acquiring financial institution 810 may electronically transmit the authorization request to a transaction processing server 812 for processing.)


    PNG
    media_image2.png
    584
    864
    media_image2.png
    Greyscale


Examiner Note: Once the payment option has been selected by consumer, the merchant requests authorization from installment provider related to the transaction data (containing the installment option).   Spec [0167] “the first authorization request may be communicated from merchant system 108 to transaction service provider system 102 (e.g., via acquirer system 110) in response to customer device 106 communicating the account identifier (e.g., payment token) to merchant system 108”.

determining, with at least one processor, a first lender system associated with the first installment payment option based on the first installment payment data; 


the issuing financial institution 802 may be identified by the primary account number stored in the authorization request, such as by using a portion of the primary account number (e.g., a bank identification number) for identification. [0108] the transaction processing server 812 may electronically transmit the authorization request to the issuing financial institution 802.)
Examiner Note: The issuer may be the first lender associated with the first payment option.


communicating, with at least one processor to the first lender system, a second authorization request comprising the first installment payment data; 


(Desilva – [0033] the processing server 102 may be configured to facilitate installments for payment transactions involving the small business 104…The processing server 102 may receive transaction messages for payment transactions involving the small business 104 from the payment network 112, issuer 106, and/or acquirer 110. [0041] The processing server 102 may replace the transaction record corresponding to the original payment transaction with the plurality of transaction records generated for the installment. [0042] The issuer 106 may receive the data signal(s) superimposed with the transaction records and may use the transaction records in charging the small business 104 for the corresponding installment amounts. [0076] The installment terms may be based on data included in the transaction record 212 [0104] In step 828, the gateway processor 808 may parse the transaction data signal to obtain the transaction data superimposed thereon and may format the transaction data as necessary. The formatting of the transaction data may be performed by the gateway processor 808 based on the proprietary standards of the gateway processor 808 or an [0105] the acquiring financial institution may generate an authorization request for the payment transaction based on the formatted transaction data. [0108] In step 838, the transaction processing server 812 may electronically transmit the authorization request to the issuing financial institution 802. In some instances, the authorization request may be modified, or additional data included in or transmitted accompanying the authorization request as a result of the performance of value-added services by the transaction processing server 812. In some embodiments, the authorization request 

Examiner Note:  An authorization request is sent to the issuer institution (lender) comprising transaction data pertaining to the installment.


receiving, with at least one processor from the first lender system, a first authorization response indicating 

(Desilva – [0041] The processing server 102 may replace the transaction record corresponding to the original payment transaction with the plurality of transaction records generated for the installment. [0043] In some embodiments, the processing server 102 may be configured to prompt the small business 104 or other associated entity for conversion of the payment transaction into an installment. In such embodiments, when a transaction message is received from the issuer 106 that indicates that the payment transaction is approved, the processing server 102 may electronically transmit a data signal to the small business 104 that is superimposed or otherwise encoded with an installment notification. The installment notification may indicate to the small business 104 that the payment transaction is available for response code indicating approval (e.g., or denial if the transaction is to be denied) of the payment transaction. The issuing financial institution 802 may also modify a message type indicator for the transaction message to indicate that the transaction message is changed to be an authorization response. In step 842, the issuing financial institution 840 may transmit (e.g., via a transaction processor) the authorization response to the transaction processing server 812.)


communicating, with at least one processor to the merchant system, a second authorization response indicating approval of the payment transaction.  


may forward the authorization response to the acquiring financial institution 810 (e.g., via a transaction processor). In step 846, the acquiring financial institution may generate a response message indicating approval or denial of the payment transaction as indicated in the response code of the authorization response, and may transmit the response message to the gateway processor 808 using the standards and protocols set forth by the gateway processor 808.)

Desilva does not explicitly teach the following limitations, however Steenbeek teaches:


approval of the first installment payment option for the payment transaction; and 

(Steenbeek – [0055] As part of the authorization, the issuing institution 110 may generate a transaction message indicated as an authorization response that is transmitted to the processing server 102, where the authorization response includes an indication of approval of the converted installment transaction. In step 330, the receiving device 202 of the processing server 102 may receive the authorization response.)






Claim 2. 


Desilva in combination with the references taught in Claim 1 teach those respective limitations.  Desilva further teaches:


before communicating the installment payment data: receiving, with at least one processor from a mobile payment application on the customer device, account identifier data associated with an account identifier of the customer; 


(Desilva – [abstract] receiving a transaction message for an electronic transaction including an account identifier, transaction identifier, transaction date, and transaction amount; storing a transaction record for the transaction including the transaction receiving an installment request, the request including the transaction identifier and installment options; [0068] application running on the mobile device [0071] In step 302, the receiving device 202 of the processing server 102 may receive a transaction message for a payment transaction via the payment network 112. The transaction message may be formatted based on one or more standards, such as the ISO 8583 standard, and include a plurality of data elements including a first data element configured to store an account identifier associated with a transaction account involved in the payment transaction [0079] In step 404, the processing server 102 may execute a query on the account database 206 to identify an account profile 208 related to the payment transaction that includes the account identifier included in the authorization response. [0100] In step 822, the consumer 804 may present the issued payment card to a merchant 806 for use in funding a payment transaction. The merchant 806 may be a business, another consumer, or any entity that may engage in a payment transaction with the consumer 804.)




generating, with at least one processor, a payment token associated with the account identifier; and 


(Desilva – [0099] an issuing financial institution 802 may issue a payment card or other suitable payment instrument to a consumer 804. The issuing financial institution may be a financial institution, such as a bank, or other suitable type of entity that administers and manages payment accounts and/or payment instruments for use with payment accounts that can be used to fund payment transactions. The consumer 804 may have a transaction account with the issuing financial institution 802 for which the issued payment card is associated, such that, when used in a payment transaction, the payment transaction is funded by the associated transaction account…the payment card may be a virtual payment card or otherwise provisioned to the consumer 804 in an electronic format.)

Examiner Note: Each issuer transaction account may additionally have a payment instrument issued or generated.



communicating, with at least one processor, the payment token to the mobile payment application of the customer device.  


the payment card may be a virtual payment card or otherwise provisioned to the consumer 804 in an electronic format.)




Claim 3. 


Desilva in combination with the references taught in Claim 2 teach those respective limitations.  Desilva further teaches:


wherein receiving the first authorization request is in response to the customer device communicating the payment token to the merchant system.  


(Desilva – [0099] payment card may be a virtual payment card or otherwise provisioned to the consumer in an electronic format; [0100] consumer may present the issued 




    PNG
    media_image2.png
    584
    864
    media_image2.png
    Greyscale





Claim 4. 


Desilva in combination with the references taught in Claim 1 teach those respective limitations.  Desilva further teaches:


after communicating the installment payment data: receiving, with at least one processor from the customer device, a first message comprising an indication of the first installment payment option of the plurality of installment payment options, customer data associated with personal information of the customer, and potential purchase data associated with a potential purchase of the customer; 


(Desilva - [0015] FIG. 5 is a diagram illustrating a graphical user interface for the selection of payment options including the conversion of a payment transaction to an installment transaction in accordance with exemplary embodiments. [0026] the payment transaction may be…for the purchase of goods or services; [0081] In step 412, the mobile computing device 400 may receive input from the user via one or more suitable input devices to comprise an installment request. For example, the user may select installment terms, which may include, for example, a number of installments, an the mobile computing device 400 may electronically transmit a data signal back to the processing server 102 that is superimposed or otherwise encoded with an installment request. [0101] In step 824, the merchant 806 may enter transaction details into a point of sale computing system. The transaction details may include the payment details provided by the consumer 804 associated with the payment card and additional details associated with the transaction, such as a transaction amount, time and/or date, product data, offer data, loyalty data, reward data, merchant data, consumer data, point of sale data, etc. [claim 1] the installment request including at least data identifying the transaction account, the transaction identifier, and one or more installment options;)

Examiner Note:  Desilva further teaches the communication of multiple messages


determining, with at least one processor, the first lender system associated with the first installment payment option based on the indication of the first installment payment option; 

(Desilva – [0061] The installment calculation module 214 may receive an installment request and a transaction record 212 as input, may calculate the installment terms 


the customer data, and the potential purchase data

(Desilva – [0042] The issuer 106 may receive the data signal(s) superimposed with the transaction records and may use the transaction records in charging the small business 104 for the corresponding installment amounts.) [0101] The transaction details may include the payment details provided by the consumer 804 associated with the payment card and additional details associated with the transaction, such as a transaction amount, time and/or date, product data, offer data, loyalty data, reward data, merchant data, consumer data, point of sale data, etc.)


Desilva does not explicitly teach the following limitations, however Steenbeek further teaches:

communicating, with at least one processor to the first lender system, a [second] message comprising the indication of the first installment payment option, [the customer data, and the potential purchase data]; 

(Steenbeek – [0055] In step 324, the transmitting device 224 may electronically transmit the transaction message and the accepted installment terms to the issuing institution 110 using a suitable communication method.)


receiving, with at least one processor from the first lender system, a [third] message indicating approval of the first installment payment option for the payment transaction; and 

(Steenbeek – [0055] As part of the authorization, the issuing institution 110 may generate a transaction message indicated as an authorization response that is transmitted to the processing server 102,where the authorization response includes an indication of approval of the converted installment transaction.)


communicating, with at least one processor to the customer device, a [fourth] message indicating approval of the first installment payment option for the payment transaction, the [fourth] message comprising the first installment payment data associated with the first installment payment option, 


(Steenbeek – [0032] the processing server 102 may provide the installment terms directly to the consumer 104. [0055] As part of the authorization, the issuing institution 110 may generate a transaction message indicated as an authorization response that is transmitted to the processing server 102, where the authorization response includes an indication of approval of the converted installment transaction. In step 330, the receiving device 202 of the processing server 102 may receive the authorization response. [claim 5] installment terms are electronically transmitted to an issuing financial institution indicated in the transaction data included in the received transaction message.)

wherein the [customer device] stores the first installment payment data.  

(Steenbeek – [0032] The processing server 102 may then communicate with the consumer 104 using the communication data, such as by electronically transmitting the identified installment terms to the consumer 104 via a computing device 106 associated therewith (e.g., specified in the communication data). For example, the computing device 106 may be any type of computing device suitable for performing the functions discussed herein, such as a … smart phone; [0051] In step 306, the receiving device 202 of the processing server 102 may receive the agreement data… In step 308, the querying module 218 may execute a query on the agreement database 206 to insert a new agreement data entry 208 that includes the received agreement data.

Examiner Note:  It would have been obvious to substitute the processing server with the customer device, the simple substitution of one known element for another produces a predictable result and renders the claim obvious.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Desilva with Steenbeek in order to provide an authorization response that indicates approval of accepted installment terms [Steenbeek – 0055].


Claim 5. 


Desilva in combination with the references taught in Claim 4 teach those respective limitations.  Desilva further teaches:


wherein receiving the first authorization request is in response to the customer device communicating to the merchant system the first installment payment data and 

(Desilva – [0081] The mobile computing device 400 may also display one or more installment options or terms, which may be used by the user in selecting one or more installment options …the user may select installment terms, which may include, for example, a number of installments, an installment amount, an interest rate, annual percentage rate, a total payment amount, an installment period, a total payment period, additional fees (e.g., initiation fee, creation fee, etc.). [0099] payment card may be a virtual payment card or otherwise provisioned to the consumer in an electronic format; [0100] consumer may present the issued payment card to a merchant for use in funding a payment transaction…the payment card may be presented by the consumer via…electronically transmitting (e.g., via near field communication…or initiating transmission of payment details to the merchant via a third party [0101] In step 824, the merchant 806 may enter transaction details into a point of sale computing system. The transaction details may include the payment details provided by the consumer 804 associated with the payment card and additional details associated with the transaction, such as a transaction amount, time and/or date, product data, offer data, loyalty data, reward data, merchant data, consumer data, point of sale data, etc. [0105] In step 832, the acquiring financial institution may generate an authorization request for the payment transaction based on the formatted transaction data.)


    PNG
    media_image2.png
    584
    864
    media_image2.png
    Greyscale


at least one of account identifier data associated with an account identifier of the customer or a payment token associated with the account identifier of the customer.  

(Desilva – [0099] payment card may be a virtual payment card or otherwise provisioned to the consumer in an electronic format; [0100] consumer may present the issued payment card to a merchant for use in funding a payment transaction…the payment 




Claim 14. 


Desilva in combination with the references taught in Claim 1 teach those respective limitations.  Desilva further teaches:

settling, with at least one processor, the payment transaction between the first lender system and an acquirer system associated with the merchant system. 

(Desilva - [0035] In some embodiments, transaction records may correspond to payment transactions that have been cleared and settled (e.g., payment provided from the issuer 106 to the acquirer 110 for the payment transaction).

 

Claim 15. 


Desilva in combination with the references taught in Claim 14 teach those respective limitations.  Desilva further teaches:

wherein the first lender system comprises an issuer system associated with a customer account of the customer; and 

(Desilva – [0025] any entity that may extend a line of credit to a beneficiary may be considered an issuer. The line of credit opened by the issuer may be represented in the form of a payment account, and may be drawn on by the beneficiary via the use of a payment card.)

Examiner Note:  Examiner is interpreting the lender and issuer as the same.

wherein issuer system posts periodic payments to the customer account of the customer based on the first installment payment option.  

For example, the transaction records may include a payment date once a month, twice a month, etc., for a suitable period as may be set by the small business 104 and/or issuer 106. [0111] the payment may be made after a period of time, and in response to the submission of a clearing request from the acquiring financial institution 810 to the issuing financial institution 802 via the transaction processing server 802.)


Claim 16. 


Desilva in combination with the references taught in Claim 1 teach those respective limitations.  Desilva further teaches:

wherein the customer device comprises a mobile payment application, and wherein the customer device receives, via the mobile payment application, a selection of the first installment payment option of the plurality of installment payment options, the method further comprising: 

(Desilva – [abstract] receiving an installment request, the request including the transaction identifier and installment options; [0015] FIG. 5 is a diagram illustrating a graphical user interface for the selection of payment options including the conversion of a payment transaction to an installment transaction in accordance with exemplary embodiments. [0068] application running on the mobile device [0081] The mobile computing device 400 may also display one or more installment options or terms, which may be used by the user in selecting one or more installment options or terms for use in the creation of the converted installment transaction.


receiving, with at least one processor from the customer device, an indication of the selection of the first installment payment option of the plurality of installment payment options; 

(Desilva – [0081] The mobile computing device 400 may also display one or more installment options or terms, which may be used by the user in selecting one or more installment options or terms for use in the creation of the converted installment transaction. [0082] In step 414, the mobile computing device 400 may electronically transmit a data signal back to the processing server 102 that is superimposed or otherwise encoded with an installment request.



receiving, with the at least one processor from the customer device, account identifier data associated with an account identifier of the customer; 

(Desilva – [abstract] receiving a transaction message for an electronic transaction including an account identifier  [0068] application running on the mobile device [0071] In step 302, the receiving device 202 of the processing server 102 may receive a transaction message for a payment transaction via the payment network 112. The transaction message may be formatted based on one or more standards, such as the ISO 8583 standard, and include a plurality of data elements including a first data element configured to store an account identifier associated with a transaction account involved in the payment transaction [0100] In step 822, the consumer 804 may present the issued payment card to a merchant 806 for use in funding a payment transaction. The merchant 806 may be a business, another consumer, or any entity that may engage in a payment transaction with the consumer 804…The merchant 806 may receive the payment details (e.g., via the electronic transmission, via reading them from a physical payment card, etc.), which may include at least a transaction account number associated with the payment card and/or associated transaction account.)



communicating, with the at least one processor to the mobile payment application of the customer device, a payment token.  

(Desilva – [0029] electronically transmitted from a mobile computing device via near field communication, electronically transmitted from a computing device via a network, such as the Internet, etc [0068] application running on the mobile device [0099] the payment card may be a virtual payment card or otherwise provisioned to the consumer 804 in an electronic format.)



Desilva does not explicitly teach the following limitations, however Steenbeek teaches:


approving, with the at least one processor, the first installment payment option; and 


(Steenbeek – [0055] As part of the authorization, the issuing institution 110 may generate a transaction message indicated as an authorization response that is transmitted to the processing server 102, where the authorization response includes an indication of approval of the converted installment transaction. In step 330, the 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Desilva with Steenbeek in order to provide an authorization response that indicates approval of accepted installment terms [Steenbeek – 0055].




Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Desilva (US 20170323280) in view of Steenbeek (US 20190188789), and further in view of Abela (US 20170270604).


Claim 6. 


Desilva in combination with the references taught in Claim 5 teach those respective limitations.  Desilva further teaches:


wherein the first authorization request further comprises the at least one of the account identifier data or the payment token, the method further comprising: 


(Desilva – [0099] payment card may be a virtual payment card or otherwise provisioned to the consumer in an electronic format; [0100] consumer may present the issued payment card to a merchant for use in funding a payment transaction…the payment card may be presented by the consumer via…electronically transmitting (e.g., via near field communication…or initiating transmission of payment details to the merchant via a third party [0105] In step 832, the acquiring financial institution may generate an authorization request for the payment transaction based on the formatted transaction data.)


validating, with at least one processor, the at least one of the account identifier data or the payment token from the first authorization request; 

(Desilva – [0106] In step 834, the acquiring financial institution 810 may electronically transmit the authorization request to a transaction processing server 812 for processing. [0107] In step 836, the transaction processing server 812 may perform value-added account number mapping, offer redemption, loyalty processing, etc.)



Desilva does not explicitly teach the following limitations, however Abela teaches:

extracting, with at least one processor, the first installment payment data from the at least one field of the first authorization request; and 

(Abela – [0035] The consumer 104 may select the desired installment terms and may re-submit the simulated installment transaction to the issuer system 106 for a finalized pre-approval, or may, as discussed below, submit the transaction for processing with the selected installment terms included. [0039] The transaction message submitted to the processing server 102 for the payment transaction involving the consumer 104 and merchant may include a message type indicator indicative of an authorization request and may include a plurality of data elements… one or more additional data elements configured to store additional transaction data)

validating, with at least one processor, the first installment payment data based on a comparison of the first installment payment data of the authorization request and the first installment payment data of the [fourth] message.  

(Abela - [0033] If the issuer system 106 pre-approves the simulated installment transaction or receives approval from the consumer 104 via the computing device 108 of acceptance of modified installment terms for the simulated installment transaction, the issuer system 106 may notify the computing device 108 accordingly and may store data associated with the simulated installment transaction. [0040] The processing server 102 may compare the additional transaction data and transaction amount stored in the corresponding data elements with the transaction criteria submitted for the pre-approved installment transaction, to determine if the transaction message is for a payment transaction that matches the pre-approved installment transaction. A match may be indicated if the transaction criteria matches transaction data stored in the corresponding data elements of the transaction message, and if the transaction amount is within a predetermined range of the amount indicated in the pre-approved installment transaction. The predetermined range may be a percentage, set amount (e.g., set by the issuer system 106, consumer 104, or processing server 102), or other range, such as to accommodate for variances in price, additional products, sales tax, etc.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Desilva with Abela 

Claim 7. 


Desilva in combination with the references taught in Claim 6 teach those respective limitations.  Desilva further teaches:


wherein the first authorization request comprises the payment token, 

(Desilva – [0099] the payment card may be a virtual payment card or otherwise provisioned to the consumer 804 in an electronic format. [0100] The payment card may be presented by the consumer 804 via providing the physical card to the merchant 806, electronically transmitting ( e.g., via near field communication, wireless transmission, or other suitable electronic transmission type and protocol) payment details for the payment card, or initiating transmission of payment details to the merchant 806 via a third party [0104] In step 828, the gateway processor 808 may parse the transaction data signal to obtain the transaction data superimposed thereon and may format the transaction data as necessary. The formatting of the transaction data may be performed by the gateway processor [0105] In step 832, the acquiring financial institution may 


the method further comprising converting, with at least one processor, the payment token into the account identifier data.  

(Desilva - [0037] The data identifying the transaction account may be the account identifier associated with the transaction account and included in the transaction message corresponding to the payment transaction, or may be different data indicative thereof, such as a reference number or other suitable type of identifier, such as username, e-mail address, phone number, device identifier, or other identifier that may be uniquely associated with a transaction account. [0047] the payment transaction may be funded using a first payment account as indicated via the account identifier stored in the corresponding transaction message. [0049] The processing server 102 may verify the small business's ability to use the alternative transaction account using standard authentication processes, and may replace the transaction account information (e.g., account identifier) in the remaining installment records with information associated with the alternative transaction account. In such embodiments, the small business 104 may be able to change payments for the installment from a first account to a second, which may be a transaction account of a different type (e.g., from 

Claim 8. 


Desilva in combination with the references taught in Claim 6 teach those respective limitations.  Desilva further teaches:

settling, with at least one processor, the payment transaction between the first lender system and an acquirer system associated with the merchant system; and 

(Desilva - [0035] In some embodiments, transaction records may correspond to payment transactions that have been cleared and settled (e.g., payment provided from the issuer 106 to the acquirer 110 for the payment transaction).

settling, with at least one processor, periodic payments between an issuer system associated with a customer account of the customer and the first lender system.  

(Desilva – [0039] the installment terms may include a number of installments, installment amount, total payment amount, installment period, total payment period, interest rate, annual percentage rate, associated fees, etc. [0040] The payment date For example, the transaction records may include a payment date once a month, twice a month, etc., for a suitable period as may be set by the small business 104 and/or issuer 106. [0111] the payment may be made after a period of time, and in response to the submission of a clearing request from the acquiring financial institution 810 to the issuing financial institution 802 via the transaction processing server 802.)



Claims 11-13 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desilva (US 20170323280) in view of Steenbeek (US 20190188789), and further in view of Alvarez (US 20160071102).



Claim 11. 


Desilva in combination with the references taught in Claim 1 teach those respective limitations.  Desilva further teaches:

wherein the customer device comprises a mobile payment application, and 

(Desilva – [abstract] receiving an installment request, the request including the transaction identifier and installment options; [0015] FIG. 5 is a diagram illustrating a graphical user interface for the selection of payment options including the conversion of a payment transaction to an installment transaction in accordance with exemplary embodiments. [0068] application running on the mobile device [0081] The mobile computing device 400 may also display one or more installment options or terms, which may be used by the user in selecting one or more installment options or terms for use in the creation of the converted installment transaction.


Desilva does not explicitly teach the following limitations, however Alvarez further teaches:

wherein the mobile payment application comprises a payment token associated with the first installment payment option.  

(Alvarez – [0044] A consumer may use the temporary shopping pass 200 to securely access the financing provided by the lender. [0046] a lender may provide the shopping pass 200 to enable the consumer to complete the transaction…the shopping pass 200 may be sent to and displayed on a computing device associated with the consumer, such as a mobile phone or tablet computing device.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Desilva with Alvarez in order to offer consumers access to financing from more than one provider of financing because having more than one lender may enable the retailer to complete more transactions and thereby increase sales. [Alvarez – 0001].

	


Claim 12. 


Desilva in combination with the references taught in Claim 11 teach those respective limitations.  Desilva further teaches:

wherein determining the first lender system associated with the first installment payment option comprises 

the issuing financial institution 802 may be identified by the primary account number stored in the authorization request, such as by using a portion of the primary account number (e.g., a bank identification number) for identification. [0108] the transaction processing server 812 may electronically transmit the authorization request to the issuing financial institution 802.)


Desilva does not explicitly teach the following limitations, however Steenbeek further teaches:

a bank identification number (BIN)
(Steenbeek – [0039] The receiving device 202 may be configured to receive data signals electronically transmitted by merchants 108 and issuing institutions 110 that may be which may include at least an issuer identifier)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Desilva with Steenbeek in order to provide an authorization response that indicates approval of accepted installment terms [Steenbeek – 0055].


Desilva does not explicitly teach the following limitations, however Alvarez further teaches:



wherein the at least one field comprises an account identifier field comprising a payment token, 

(Alvarez – [Fig. 2]; [0044] FIG. 2 is an example of a shopping pass 200 according to some implementations. The temporary shopping pass 200 may be a virtual payment instrument that is associated with a financial instrument provided by the lender. The financial instrument may be a loan, a lease, a revolving line of credit, a stored value, a direct currency conversion, a direct electronic debit, another type of financial 


    PNG
    media_image3.png
    1091
    680
    media_image3.png
    Greyscale


the payment token comprising [a bank identification number (BIN)] associated with the first lender system associated with the first installment payment option; and 

(Alvarez – [Fig. 2]; [0044] FIG. 2 is an example of a shopping pass 200 according to some implementations. The temporary shopping pass 200 may be a virtual payment instrument that is associated with a financial instrument provided by the lender. The financial instrument may be a loan, a lease, a revolving line of credit, a stored value, a 



determining the first lender system associated with the first installment payment option based on the [BIN] of the payment token.  

(Alvarez – [Fig. 2]; [0044] FIG. 2 is an example of a shopping pass 200 according to some implementations. The temporary shopping pass 200 may be a virtual payment instrument that is associated with a financial instrument provided by the lender. The financial instrument may be a loan, a lease, a revolving line of credit, a stored value, a direct currency conversion, a direct electronic debit, another type of financial instrument, or any combination thereof. A consumer may use the temporary shopping pass 200 to securely access the financing provided by the lender.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Desilva with Alvarez in order to offer consumers access to financing from more than one provider of financing because having more than one lender may enable the 


Claim 13. 


Desilva in combination with the references taught in Claim 11 teach those respective limitations.  Desilva further teaches:



wherein receiving the first authorization request is in response to the customer device communicating the payment token to the merchant system.  

(Desilva – [0099] payment card may be a virtual payment card or otherwise provisioned to the consumer in an electronic format; [0100] consumer may present the issued payment card to a merchant for use in funding a payment transaction…the payment card may be presented by the consumer via…electronically transmitting (e.g., via near field communication…or initiating transmission of payment details to the merchant via a third party [0105] In step 832, the acquiring financial institution may generate an 




    PNG
    media_image2.png
    584
    864
    media_image2.png
    Greyscale



Claim 17. 


Desilva in combination with the references taught in Claim 1 teach those respective limitations.  Desilva does not explicitly teach the following limitations, however Alvarez teaches:

after receiving the first authorization request and before determining the first lender system: communicating, with the at least one processor, the first installment payment data associated with the first installment payment option to a plurality of lender systems; and receiving, with the at least one processor, bid data associated with a bid for the first installment payment option from at least one lender system of the plurality of lender systems.  


(Alvarez - [0018] When a consumer completes an application for financing at a retailer, the application may be sent to one or more lenders. The one or more lenders may determine, based on various criteria ( e.g., credit score, income, military service etc.), whether to provide an offer of financing to the consumer. If more than one lender provides an offer, one of the offers may be selected based on one or more criteria and provided to the consumer. For example, one of the offers may be selected based on one or more criteria provided by the retailer, such as a highest credit limit or lowest interest rate. The selected offer may be presented to the consumer at the retailer. If the consumer accepts the selected offer, an account may be opened for the consumer…the temporary shopping pass may be a virtual payment instrument that is associated with and provides access to financing (e.g., loan, lease, revolving line of credit, or the like) provided by the lender. [0092] the liaison 112 may compare criteria provided by the lenders 110 to the application 144. The liaison 112 may determine a weighted score for select a lender offer for financing based on one or more criteria specified by the retailer 120. For example, if the consumer 142 qualifies for more than one offer from more than one of the lenders 130 to 132, the liaison 112 may select an offer that provides a highest credit limit to the consumer 142.)  

Examiner Note:  The consumer’s authorization request for a selected financing option (loan, lease, revolving line of credit, etc.) is received, and lenders evaluate the request in order, provide an offer, and the liaison selects an offer (bid) based on favorable criteria.  Spec 0174 “transaction service provider system 102 may select a bid associated with the first lender system 104b based on that bid having the most favorable terms (e.g., rate, time period for repayment, and/or the like) for the customer associated with customer device 106.”



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Desilva with Alvarez in order to offer consumers access to financing from more than one provider of financing because having more than one lender may enable the retailer to complete more transactions and thereby increase sales. [Alvarez – 0001].



Claim 18. 


Desilva in combination with the references taught in Claim 17 teach those respective limitations.  Desilva does not explicitly teach the following limitations, however Alvarez teaches:

wherein determining the first lender system comprises selecting the first lender system from the at least one lender system of the plurality of lender systems based on the bid data.  

(Alvarez - [0018] When a consumer completes an application for financing at a retailer, the application may be sent to one or more lenders. The one or more lenders may determine, based on various criteria ( e.g., credit score, income, military service etc.), whether to provide an offer of financing to the consumer. If more than one lender provides an offer, one of the offers may be selected based on one or more criteria and provided to the consumer. For example, one of the offers may be selected based on one or more criteria provided by the retailer, such as a highest credit limit or lowest interest rate. The selected offer may be presented to the consumer at the retailer. If the  financing (e.g., loan, lease, revolving line of credit, or the like) provided by the lender. [0092] the liaison 112 may compare criteria provided by the lenders 110 to the application 144. The liaison 112 may determine a weighted score for two or more of the lenders 110 based on weighing the criteria and then select a lender offer for financing based on one or more criteria specified by the retailer 120. For example, if the consumer 142 qualifies for more than one offer from more than one of the lenders 130 to 132, the liaison 112 may select an offer that provides a highest credit limit to the consumer 142.)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Desilva with Alvarez in order to offer consumers access to financing from more than one provider of financing because having more than one lender may enable the retailer to complete more transactions and thereby increase sales. [Alvarez – 0001].


Claim 19. 


Desilva in combination with the references taught in Claim 17 teach those respective limitations.  Desilva does not explicitly teach the following limitations, however Alvarez teaches:


wherein communicating the first installment payment data comprises: communicating, with the at least one processor, the first installment payment data to at least one merchant lender system of the plurality of lender systems;   

(Alvarez – [abstract] Financing obtained from a lender may be processed by a retailer in a manner similar to a credit card. [0001] A retailer may desire to offer consumers access to financing from more than one provider of financing because having more than one lender may enable the retailer to complete more transactions and thereby increase sales. [0018] When a consumer completes an application for financing at a retailer, the application may be sent to one or more lenders. The one or more lenders may determine, based on various criteria ( e.g., credit score, income, military service etc.), whether to provide an offer of financing to the consumer. If more than one lender provides an offer, one of the offers may be selected based on one or more criteria and provided to the consumer. For example, one of the offers may be selected based on one or more criteria provided by the retailer, such as a highest credit limit or lowest interest rate. The selected offer may be presented to the consumer at the  financing (e.g., loan, lease, revolving line of credit, or the like) provided by the lender. [0092] the liaison 112 may compare criteria provided by the lenders 110 to the application 144. The liaison 112 may determine a weighted score for two or more of the lenders 110 based on weighing the criteria and then select a lender offer for financing based on one or more criteria specified by the retailer 120. For example, if the consumer 142 qualifies for more than one offer from more than one of the lenders 130 to 132, the liaison 112 may select an offer that provides a highest credit limit to the consumer 142.)  


if bid data is not received from the at least one merchant lender system, communicating, with the at least one processor, the first installment payment data to at least one issuer lender system of the plurality of lender systems; and 

(Alvarez – [0018] When a consumer completes an application for financing at a retailer, the application may be sent to one or more lenders. The one or more lenders may determine, based on various criteria ( e.g., credit score, income, military service etc.), whether to provide an offer of financing to the consumer. If more than one lender provides an offer, one of the offers may be selected based on one or more criteria and provided to the consumer. For example, one of the offers may be selected based on  financing (e.g., loan, lease, revolving line of credit, or the like) provided by the lender. [0091] At 804, the application may be sent to a first lender, such as a primary lender associated with a retailer. For example, in FIG. 1, the computing device 102 may send the application 144 to one or more of the lenders 110. [0092] At 806, in response to determining that the first lender has declined to approve the application, a determination may be made whether a second lender can provide financing. For example in Fig. 1, the liaison 112 may compare criteria provided by the lenders 110 to the application 144. The liaison 112 may determine a weighted score for two or more of the lenders 110 based on weighing the criteria and then select a lender offer for financing based on one or more criteria specified by the retailer 120. For example, if the consumer 142 qualifies for more than one offer from more than one of the lenders 130 to 132, the liaison 112 may select an offer that provides a highest credit limit to the consumer 142.)

Examiner Note: The label applied to the lender system, whether merchant, issuer or third party, is considered nonfunctional descriptive information. Replacing the claimed label with a label not claimed, such as a private lending system, would have been a 



if bid data is not received from the at least one issuer lender system, communicating, with the at least one processor, the first installment payment data to at least one third party lender system of the plurality of lender systems.  

(Alvarez – [0018] When a consumer completes an application for financing at a retailer, the application may be sent to one or more lenders. The one or more lenders may determine, based on various criteria ( e.g., credit score, income, military service etc.), whether to provide an offer of financing to the consumer. If more than one lender provides an offer, one of the offers may be selected based on one or more criteria and provided to the consumer. For example, one of the offers may be selected based on one or more criteria provided by the retailer, such as a highest credit limit or lowest interest rate. The selected offer may be presented to the consumer at the retailer. If the consumer accepts the selected offer, an account may be opened for the consumer…the temporary shopping pass may be a virtual payment instrument that is associated with and provides access to financing (e.g., loan, lease, revolving line of credit, or the like) provided by the lender. [0091] At 804, the application may be sent to a first lender, such as a primary lender associated with a retailer. For example, in FIG. 1, the computing select a lender offer for financing based on one or more criteria specified by the retailer 120. For example, if the consumer 142 qualifies for more than one offer from more than one of the lenders 130 to 132, the liaison 112 may select an offer that provides a highest credit limit to the consumer 142.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Desilva with Alvarez in order to offer consumers access to financing from more than one provider of financing because having more than one lender may enable the retailer to complete more transactions and thereby increase sales. [Alvarez – 0001].



Claim 20. 


Desilva in combination with the references taught in Claim 17 teach those respective limitations.  Desilva does not explicitly teach the following limitations, however Alvarez teaches:


wherein, in response to communicating the first installment payment data, the at least one lender system approves the first installment payment option for the customer.  

(Alvarez - [0018] When a consumer completes an application for financing at a retailer, the application may be sent to one or more lenders. The one or more lenders may determine, based on various criteria ( e.g., credit score, income, military service etc.), whether to provide an offer of financing to the consumer. If more than one lender provides an offer, one of the offers may be selected based on one or more criteria and provided to the consumer. For example, one of the offers may be selected based on one or more criteria provided by the retailer, such as a highest credit limit or lowest interest rate. The selected offer may be presented to the consumer at the retailer. If the consumer accepts the selected offer, an account may be opened for the consumer…the temporary shopping pass may be a virtual payment instrument that is associated with and provides access to financing (e.g., loan, lease, revolving line of credit, or the like) If one of the lenders 110 approves the application
144, a credit account associated with the consumer 142 may be created. The credit account may have an associated credit limit that identifies a maximum amount that the consumer 142 may borrow at any given time. [0092] the liaison 112 may compare criteria provided by the lenders 110 to the application 144. The liaison 112 may determine a weighted score for two or more of the lenders 110 based on weighing the criteria and then select a lender offer for financing based on one or more criteria specified by the retailer 120. For example, if the consumer 142 qualifies for more than one offer from more than one of the lenders 130 to 132, the liaison 112 may select an offer that provides a highest credit limit to the consumer 142.)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Desilva with Alvarez in order to offer consumers access to financing from more than one provider of financing because having more than one lender may enable the retailer to complete more transactions and thereby increase sales. [Alvarez – 0001].



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULMAJEED AZIZ/Examiner, Art Unit 3695